DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0087314 A1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the a least one metal compound (M)"  in line 24. There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "said at least one metal compound (M)" in line 24.
Claims 2–14 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–14 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the polymer (F-h) as defined in claim 1" and includes all the limitations of claim 1 directed to the polymer (F-h). There are limitations directed to the polymer (F-h) that are indefinite as detailed above. Therefore, claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directly dependent from claim 15 and include all the limitations of claim 15. Therefore, claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "at least one membrane as defined in claim 1" and includes all the limitations of claim 1. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18–20 are indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 18–20 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Response to Amendment
The declaration under 37 CFR 1.132 filed 02 December 2022 is sufficient to overcome the rejection of claim(s) 1–20 based upon Ducros et al. (WO 2015/169834 A1, hereinafter Ducros).

Allowable Subject Matter
Claim(s) 1–20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record is Miele et al. (US 2015/0322187 A1, hereinafter Miele).
Miele discloses a membrane for an electrochemical device, said membrane comprising at least one polymer (F-h) (see polymer, [0200]) and a liquid medium (L) (see acetone, [0200]), wherein the at least one polymer (F-h) is at least one fluoropolymer hybrid organic/inorganic composite comprising inorganic domains (see compound (M), [0130]), said hybrid being obtained by reaction between at least one polymer (F) (see polymer, [0200]) and at least one metal compound (M) of formula (I) (see TEOS, [0201]), wherein the at least one polymer (F) is at least one fluoropolymer comprising recurring units derived from at least one fluorinated monomer (FM) (see VDF, [0193]), recurring units derived from at least one (meth)acrylic monomer (MA) of formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see HEA, [0193]), optionally recurring units derived from at least one fluorinated monomer (FM2) different from VDF (see HFP, [0193]); wherein each of R1, R2, R3, equal or different from each other, is independently a hydrogen atom or a C1–C3 hydrocarbon group (see HEA, [0193]), and ROH is a C1–C5 hydrocarbon moiety comprising at least one hydroxyl group (see HEA, [0193]), and wherein the metal compound (M) of formula (I) is X4-mAYm (I) (see TEOS, [0201]) wherein m is an integer from 1 to 4 (see TEOS, [0201]), A is a metal selected from the group consisting of Si, Ti and Zr (see TEOS, [0193]), Y is a hydrolysable group (see TEOS, [0193]), X is a hydrocarbon group, optionally comprising one or more functional groups (see TEOS, [0193]), wherein the inorganic domains are obtained by grafting the at least one compound (M) to the polymer (F) through reaction of said at least one compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0116]).
Miele does not disclose, teach, or suggest the following distinguishing feature(s):
A membrane for an electrochemical device, said membrane comprising a polymer (F) having an intrinsic viscosity measured in dimethylformamide at 25 °C higher than 0.90 dl/g and lower than 6.0 dl/g.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725